Citation Nr: 1310296	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left lower extremity tropical spastic paraparesis (TSP).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right lower extremity TSP.

3.  Entitlement to service connection for left lower extremity TSP.

4.  Entitlement to service connection for right lower extremity TSP.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995, followed by reservist service until around May 1999 that included periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas.

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for left and right lower extremity TSP, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claims are reopened.

The reopened claims of entitlement to service connection for left and right lower extremity TSP are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed March 2008 rating decision denied entitlement to service connection for left lower extremity TSP; this decision became final.

2.  Evidence received since the March 2008 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection left lower extremity TSP.

3.  An unappealed March 2008 rating decision denied entitlement to service connection for right lower extremity TSP; this decision became final.

4.  Evidence received since the March 2008 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection a right lower extremity TSP.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the Veteran's claim for service connection for left lower extremity TSP has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for right lower extremity TSP has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for left and right lower extremity TSP, the Veteran's requests are granted herein and the claims are reopened and remanded for further development, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for left and right lower extremity TSP.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claims are reopened.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

According to the United States Court of Appeals for Veterans Claims (Court), in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a March 2008 rating decision denied the Veteran's claims for service connection for left and right lower extremity TSP on the basis that, among other things, the Veteran's TSP was congenital, preexisted service, and was not aggravated by service.  The Veteran did not appeal, and the March 2008 rating decision became final.  In February 2009, the Veteran filed an application to reopen his claims.  A May 2009 rating decision reopened the claims and denied them on the merits.  The Veteran appealed the May 2009 rating decision herein.  The Board notes again that despite the RO's decision to reopen the Veteran's claims (but ultimately deny them on the merits), the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In addition, while the Board acknowledges that the Veteran submitted evidence in February 2009 in connection with his applications to reopen his claims (within one year of the March 2008 rating decision), the Board notes that it was duplicative of private treatment records already associated with the claims file, and no notice of disagreement or substantive appeal was ever filed relating to the March 2008 rating decision; therefore, it nevertheless became final.  

Of record at the time of the March 2008 rating decision were, among other things, the Veteran's service treatment and personnel records, including from his reserve service, private treatment records, an October 2007 VA general examination report, an August 2001 letter from Dr. A.A., and an October 2001 letter from Dr. W.  The service records are silent as to any lower extremity neurological complaints or diagnoses.  The private treatment records reflect diagnosed TSP dating back to August 2001 (and a reported history of symptoms for two years prior).  The August 2001 letter from Dr. A.A. reflects that the Veteran's reported a history of walking "funny" all his life and of gait disequilibrium for the past two years, and that his history of service in Japan was of interest because TSP was endemic there due to the HTLV-I virus.  The October 2001 letter from Dr. W. again notes the Veteran's reported history.  The October 2007 VA general examination report reflects the examiner opined that TSP had been ruled out due to a negative HTLV-I test, and that his diagnosis was spastic gait disorder that preexisted service and was possibly congenital

Since the final March 2008 rating decision, evidence associated with the claims file includes, but is not limited to, VA treatment records dated through May 2012 noting that the etiology of the Veteran's spastic paraparesis was uncertain but that it was known to be endemic in Japan, see May 2012, that the Veteran was stationed in Japan where his TSP may have been acquired, see February 2011, and that HTLV I/II testing was negative, see May 2011.  The newly submitted evidence also includes a lay testimony from the Veteran's friend at the December 2012 Board hearing to the effect that the Veteran had no observable symptomatology prior to service but that post-service the Veteran's condition had progressively worsened.  Also, a December 2012 letter from Dr. N.E., a neurologist of the VA medical center, reflects that she noted that the Veteran's TSP was of unknown etiology but was long suspected to be due to his service in regions with a high prevalence of the condition.  The Board also acknowledges the Veteran's testimony at the Board hearing to the effect that he had no symptomatology prior to service.

Because new evidence received since the final March 2008 rating decision includes VA treatment records indicating that the Veteran may have TSP that was acquired in service in Japan, the December 2012 letter from Dr. N.E. noting that his condition was long suspected to be due to the Veteran's service in a region with a high prevalence of the condition, and the Veteran and his friend's lay statements to the effect that the Veteran had no symptoms prior to service, the Board finds that new and material evidence has been received.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  The Board notes that the Veteran and his friend's lay statements noted above do not constitute statements regarding etiology, but rather, they are statements of their own lay observations that are presumed credible.  Hickson v. West, 11 Vet. App. 374 (1998); YT v. Brown, 9 Vet. App. 195 (1996); Allday v. Brown, 7 Vet. App. 517 (1995); Moray v. Brown, 5 Vet. App. 211 (1993); Bellavance v. Principi, 3 Vet. App. 402 (1992).  Therefore, in light of the above, the Veteran's claims are reopened.  

At this point, however, the Board will not adjudicate the reopened claims, as further development is necessary, as explained in the remand section below.


ORDER

As new and material evidence has been received regarding the claim of service connection for left lower extremity TSP, the claim is reopened; to that extent only, the appeal is granted.

As new and material evidence has been received regarding the claim of service connection for right lower extremity TSP, the claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty in the Navy from January 1991 to January 1995, followed by a few periods of active duty for training as a reservist until around May 1999.  He claims that he has left and right lower extremity TSP that was caused by his service his service in Japan.  The veteran testified at the Board hearing that he went on shore leave in Japan during that time.  See Transcript at 5.

As an initial matter, the Veteran's service treatment records from his regular active service in the Navy as well as his later service in the reserves are negative for any lower extremity neurological complaints.  The Board does acknowledge, however a June 1981 private hospital record from Norwood Hospital included with his service treatment records that includes a notation of a childhood history of seizures, febrile, at the age of two that were treated with phenobarbital for two years (albeit the Board does not intimate whether such notation is of any relevance to the instant appeal).

Also, the Veteran's service records reflect that he had sea service in or around Yokosuka, Japan, from September 1991 to October 1993.  As noted above, the Veteran testified at the Board hearing that he had shore leave during that time.

As noted above, the Veteran had some reservist service that included a few periods of active duty for training until 1999, although the Veteran did not have any service in Japan during that time, and the Board notes again that the Veteran's contention is that he incurred TSP as a result of his active service between 1991 and 1993 in Japan. 

Private treatment records dated in August 2001, and letters from Drs. A.A. and W. dated in August 2001 and October 2001, respectively, collectively reflect that the Veteran complained of gait disturbance for two years, that he reported a history of walking funny all his life and that he served in the Navy in Japan where TSP was noted to be endemic due to the HTLV-1 virus (or Lyme disease), and that a diagnosis of TSP was recorded.

More recently, a February 2011 VA neurology consult record prepared by Dr. N.E. reflects that Veteran's history of diagnosis of TSP, and that he was stationed in Japan where it was noted that TSP could be acquired.  A May 2011 neurology record with addenda prepared by Dr. N.E. reflects that a diagnosis of spastic paraparesis was recorded, and that tests for his B12/folate, HTLV I/II, and copper levels were ordered, which were all negative/normal.  It also appears that genetic testing may have been performed (noting "r-test performed on s/n 602360").  A May 2012 record by Dr. N.E. reflects that she opined that the etiology of the Veteran's spastic paraparesis was uncertain, but that he was stationed in Japan where HTLV I is endemic.  A December 2012 letter from Dr. N.E. reflects that she noted that extensive work-ups had been unrevealing regarding the etiology of the Veteran's spastic paraparesis, but that it was long suspected to be due to his deployment in regions of high prevalence for the condition.

The Veteran was afforded an October 2007 VA general examination.  The examiner opined that it is more likely than not that the Veteran had a spastic gait disorder that began in his childhood prior to service and was possibly congenital citing, among other things, negative HTLV I testing (and that TSP was ruled out) and the Veteran's reports of walking funny all his life.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes, however, that the presumptions of soundness and aggravation do not apply to congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Monroe v. Brown, 4 Vet. App. 513 (1993) (congenital defects cannot be aggravated).  

In this case, no lower extremity neurological condition was noted on entry.  Therefore, the Veteran was generally presumed sound on entry (except in the case of congenital defects), which presumption may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  As noted above, however, the October 2007 VA examiner only noted that it is "more likely than not" that the Veteran had a spastic paraparesia condition that preexisted service, and that it was "possibly" congenital, which the Board adds is speculative.  Moreover, the VA examiner did not opine as to whether the condition was a congenital disease or defect or was aggravated by service.  Based thereon, the Board finds that a remand is necessary in order to obtain a new VA examination to address whether he Veteran's condition constitutes a congenital disease or defect, and to address the preexisting condition and aggravation provisions.

Also, the October 2001 letter from Dr. W. reflects that the Veteran reported seeking treatment with a sports physician, Dr. K., about two years prior.  Such records have not, however, been submitted in evidence, and the Veteran has not provided a Form 21-4142 authorization for VA to obtain the records.  Therefore, the Board finds that the RO should provide the Veteran with one more opportunity to identify any outstanding VA treatment records relating to his claim (and to provide the requisite Forms 21-4142 so that any records so identified may be obtained).

Accordingly, the case is remanded for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding VA or private treatment records relating to his claims for service connection for left and right lower extremity tropical spastic paraparesis (TSP), and obtain any records so identified; to that end, provide the Veteran with Forms 21-4142.  If any records identified are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development in paragraph (1) has been completed, schedule the Veteran for a new VA examination with a neurologist or other appropriate specialist to determine the current nature and the etiology of his claimed TSP.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, and the examiner must note their review.  The examiner should address the following questions:

a) Whether any TSP or another spastic paraparesis identified on examination is congenital in nature.  

If so, please ask the examiner to address i) whether the condition constitutes a congenital or developmental "defect" or "disease," and ii) if it constitutes a "defect," whether it was subject to any superimposed disease or injury in service and thereby effectictively aggravated to a permanent degree.

b) If the Veteran's condition does not constitute a congenital "defect," whether there is clear and unmistakable evidence that any TSP or other spastic paraparesis condition preexisted service.

If so, please address whether there is clear and unmistakable evidence that any TSP or other spastic paraparesis condition was NOT aggravated by service (increased in severity beyond its natural progression).  Please note that aggravation constitutes a worsening of the underlying condition versus a temporary or intermittent flare-up of symptoms.

If not, please address whether it is at least as likely as not (meaning likelihood of at least 50%) that any TSP or other spastic paraparesis condition is otherwise related to service, including the Veteran's service in Japan.

3.  Then, readjudicate the Veteran's claims of entitlement to service connection for left and right lower extremity TSP.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


